UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-7421



In Re: JERRY WAYNE SHEPPARD,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                       (CR-94-122, CA-98-747)


Submitted:   March 20, 2003                 Decided:   April 1, 2003


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jerry Wayne Sheppard, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Jerry   Wayne   Sheppard    petitions   for   a   writ   of   mandamus,

alleging that the district court has unduly delayed acting on his

28 U.S.C. § 2255 (2000) motion.        He seeks an order from this court

directing the district court to act.              After Sheppard filed the

instant mandamus petition, the district court ruled on his § 2255

motion.    Accordingly, we deny the mandamus petition but grant

Sheppard’s motion to proceed in forma pauperis.            We dispense with

oral    argument   because   the    facts   and    legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            PETITION DENIED




                                      2